DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Solomon (Reg. No. 64,869) on 23 February 2022.
Title is amended in accordance with MPEP 606.01.  It is noted that existing title is generic and fails to accurately reflect the claims.
The application has been amended as follows: 
Title
METHOD AND CONTROLLER FOR PROCESSING, BASED ON GLOBAL WRITE STAMP, COLD AND DISTURBED DATA BLOCK 

Claims
1. (Currently Amended)  A method for processing a data block, comprising: 

when a write operation is performed on a physical data block in the storage medium, using, as an instant write stamp of the physical data block, current value of the [[a]] global write stamp 
inspecting physical data blocks in the storage medium periodically; and 
when the physical data block is inspected, determining, based on the stored instant write stamp of the physical data block, whether the physical data block is a to-be-moved data block, wherein the to-be-moved data block is also a cold data block and a disturbed data block, and wherein the determining, based on the stored instant write stamp of the physical data block, whether the physical data block is the to-be-moved data block comprises determining, by the controller based on the stored instant write stamp of the physical data block and instant write stamps stored in adjacent physical data blocks, that the physical data block is the disturbed data block, wherein each of the instant write stamps uses respective current value of the global write stamp.

2. (Currently Amended)  The method according to claim 1, wherein the determining, based on the stored instant write stamp of the physical data block, whether the physical data block is [[a]] the to-be-moved data block comprises: 
first current value of the global write stamp, that the physical data block is the cold data block.

3. (Cancelled)

4. (Currently Amended)  The method according to claim 2, wherein the determining, by the controller based on the stored instant write stamp of the physical data block and [[a]] the first current value of the global write stamp, whether the physical data block is the cold data block comprises: 
comparing, by the controller, the first current value of the global write stamp with the stored instant write stamp of the physical data block; 
determining whether a difference between the first current value of the global write stamp and the stored instant write stamp of the physical data block reaches a first preset threshold; and 
in response to determining that the difference reaches the first preset threshold, determining that the physical data block is the cold data block.

5. (Currently Amended)  The method according to claim [[3]] 1, wherein the determining, by the controller based on the stored instant write stamp of the physical data block and the instant write stamps stored in the adjacent physical data blocks, that the physical data block is the disturbed data block comprises: 
comparing, by the controller, a sum of the instant write stamps stored in the adjacent physical data blocks with the stored instant write stamp of the physical data block; 
i) the sum of the instant write stamps stored in the adjacent physical data blocks and ii) the stored instant write stamp of the physical data block, a quantity of times that the physical data block is disturbed; 
determining whether the quantity of times that the physical data block is disturbed reaches a second preset threshold; and 
in response to determining that the quantity of times that the physical data block is disturbed reaches the second preset threshold, determining that the physical data block is the disturbed data block.

6. (Currently Amended)  The method according to claim 5, wherein the method further comprises: 
when the physical data block is inspected, determining, based on a quantity of remaining write times from the first current value of the global write stamp to a next inspection of the physical data block, a future maximum quantity of times that the physical data block is disturbed; 
determining whether a sum of the quantity of times that the physical data block is disturbed and the future maximum quantity of times that the physical data block is disturbed reaches the second preset threshold; and 
in response to determining that the sum of the quantity of times that the physical data block is disturbed and the future maximum quantity of times that the physical data block is disturbed reaches the second preset threshold, determining that the physical data block is the disturbed data block.

8. (Currently Amended)  The method according to claim 1, further comprising: 
, between a physical block address and a logical block address of the to-be-moved data [[block]] block, to move the to-be-moved data block.

10. (Currently Amended)  A controller, comprising:
at least one processor; and 
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to: 
configure a counter of a global write stamp, wherein the global write stamp is used to represent a total quantity of times that the controller performs writing on a storage medium coupled to the controller;
when a write operation is performed on a physical data block in the storage medium, use, as an instant write stamp of the physical data block, current value of the [[a]] global write stamp 
inspect physical data blocks in the storage medium periodically; and
when the physical data block is inspected, determine, based on the stored instant write stamp of the physical data block, whether the physical data block is a to-be-moved data block, wherein the to-be-moved data block is also a cold data block and a disturbed data block, and wherein the determining, based on the stored instant write stamp of the physical data block, whether the physical data block is the to-be-moved data block comprises determining, based on the stored instant write stamp of the physical data block and instant write stamps stored in adjacent physical data blocks, that the physical data block is the disturbed data block, wherein each of the instant write stamps uses respective current value of the global write stamp.

11. (Currently Amended)  The controller according to claim 10, wherein the programming instructions are for execution by the at least one processor to:
determine, based on the stored instant write stamp of the physical data block and a first current value of the global write stamp, that the physical data block is the cold data block


12. (Currently Amended)  The controller according to claim 11, wherein the programming instructions are for execution by the at least one processor to:
compare the first current value of the global write stamp with the stored instant write stamp of the physical data block;
determine whether a difference between the first current value of the global write stamp and the stored instant write stamp of the physical data block reaches a first preset threshold; and
in response to determining that the difference reaches the first preset threshold, determine that the physical data block is the cold data block.

13. (Currently Amended)  The controller according to claim 11, wherein the programming instructions are for execution by the at least one processor to:

determine, based on a difference between i) the sum of the instant write stamps stored in the adjacent physical data blocks and ii) the stored instant write stamp of the physical data block, a quantity of times that the physical data block is disturbed;
determine whether the quantity of times that the physical data block is disturbed reaches a second preset threshold; and
in response to determining that the quantity of times that the physical data block is disturbed reaches the second preset threshold, determine that the physical data block is the disturbed data block.

14. (Currently Amended)  The controller according to claim 13, wherein the programming instructions are for execution by the at least one processor to:
when the physical data block is inspected, determine, based on a quantity of remaining write times from the first current value of the global write stamp to a next inspection of the physical data block, a future maximum quantity of times that the physical data block is disturbed;
determine whether a sum of the quantity of times that the physical data block is disturbed and the future maximum quantity of times that the physical data block is disturbed reaches the second preset threshold; and
in response to determining that the sum of the quantity of times that the physical data block is disturbed and the future maximum quantity of times that the physical data block is disturbed reaches the second preset threshold, determine that the physical data block is the disturbed data block.

15. (Currently Amended)  The controller according to of claim 10, wherein the programming instructions are for execution by the at least one processor to:
reconfigure a mapping relationship, between a physical block address and a logical block address of the to-be-moved data block, to implement moving of the to-be-moved data block.

Reasons for Allowance
Amended claim 1 recites, at least, using respective current value of global write stamp (which is number of writes to storage) as i) instant write stamp of physical data block and ii) instant write stamps of adjacent physical blocks, wherein said physical data block is determined to also be a disturbed data block based on said instant write stamp of said physical data block and said instant write stamps of said adjacent physical blocks.  This subject matter is reflected in the following limitations of amended claim 1.
configuring, by a controller, a counter of a global write stamp, wherein the global write stamp is used to represent a total quantity of times that the controller performs writing on a storage medium coupled to the controller;
when a write operation is performed on a physical data block in the storage medium, using, as an instant write stamp of the physical data block, current value of the global write stamp at a current moment as an instant write stamp of the physical data block, and storing the instant write stamp; 
when the physical data block is inspected, determining, based on the stored instant write stamp of the physical data block, whether the physical data block is a to-be-moved data block, wherein the to-be-moved data block is also a cold data block and a disturbed 
McGlaughlin (US 20190303283) teaches identifying PMUAs (physical data blocks, adjacent physical data blocks) as part of hot/cold list, and a cold PMUA (physical data block) is selected for swapping (to-be-moved) (see McGlaughlin ¶[58]) where Romanovsky (US 20170199820) teaches that a global timestamp (global write stamp) (which is incremented during each access) is assigned to i) timestamp attribute slot (instant write stamp) of said cold PMUA when said cold PMUA is accessed, and ii) respective timestamp attribute slot (instant write stamps) of said PMUAs when said PMUAs are accessed (see Romanovsky Fig. 5, ¶[93]).  Bradshaw (US 10381073) further teaches determining, based on disturb counter of said cold PMUA, that said cold PMUA need to be rewritten (disturbed) (see Bradshaw Fig. 7, col 17 ln 43-65).  However, prior art of record do not appear to explicitly teach determining that said cold PMUA (physical data block) is disturb data block based on instant write stamp of said cold PMUA and instant write stamps of PMUAs (adjacent physical data blocks).  Therefore, amended claim 1 is allowable over prior art of record.
Amended claim 10 is the controller claim corresponding to amended method claim 1 and is considered allowable for the same reasons as amended claim 1.
Claims, dependent upon independent claims 1 or 10, are also considered allowable for the same reasons as said independent claims.
supra, are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional Remarks
The following teachings are relevant to the claims.
Shim (US 20130173854) teaches determining that a page is cold based on difference, between actual timestamp and approximate timestamp, exceeding threshold (see Shim ¶[75]).  This teaching would read upon i) determination of cold data block in claim 1 and claim 10, ii) claim 2 and claim 11, and iii) claim 4 and claim 12.
Romanovsky (cited supra in reasons for allowance) also teaches incrementing global timestamp upon each access (see Romanovsky ¶[93]).  This teaching would read upon claim 7.
McGlaughlin (cited supra in reasons for allowance) also teaches updating, upon swapping of data between hot PMUA and cold PMUA, L2P mapping of said hot PMUA and said cold PMUA (see McGlaughlin Fig. 7 step 774-7 to step 774-8).  This teaching would read upon claim 8 and claim 15.
Dai (US 20180329646) teaches that file has multiple data blocks where said multiple data blocks are accessed in parallel (see Dai ¶[16]).  This teaching would read upon claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139